212 F.2d 793
Walter Hamilton SAWYERS, Appellant,v.UNITED STATES of America, Appellee.
No. 12004.
United States Court of Appeals Sixth Circuit.
April 14, 1954.

Appeal from the United States District Court for the Eastern District of Tennessee; Taylor, Judge.
John C. Crawford, Jr., Knoxville, Tenn., for appellee.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record and the briefs of the parties, and it appearing that appellant was convicted by a jury of a violation of Title 18 U.S.C.A. § 2311 et seq., known as the Dyer Act, and there appearing no reversible error in the conduct of the trial or in the verdict of the jury, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed.